 

Exhibit 10.1

 

Second Amendment
to
Second Restated Credit Agreement

 

This Second AMENDMENT TO SECOND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of December 20, 2017, is among HALLMARK FINANCIAL
SERVICES, INC., a Nevada corporation (“Borrower”), American Hallmark Insurance
Company of Texas, a Texas insurance corporation (“AHIC”), HALLMARK INSURANCE
COMPANY, an Arizona insurance corporation (“HIC”), and FROST BANK, a Texas state
bank (“Lender”).

 

RECITALS:

 

Borrower, AHIC, HIC, and Lender have previously entered into the Second Restated
Credit Agreement dated as of June 30, 2015 (such agreement, together with all
amendments and restatements thereto, the “Credit Agreement”).

 

Borrower has requested an amendment to the Credit Agreement.

 

Lender has agreed to amend the Credit Agreement, subject to the terms of this
Second Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

1.1           Definitions. All capitalized terms not otherwise defined herein
have the same meanings as in the Credit Agreement.

 

ARTICLE II

Amendments to Credit Agreement

 

2.1           Amendments to Section 1.1 of the Credit Agreement.

 

(a)          The following definition is added thereto:

 

“Dividend Cap” means with respect to any RIC, all of the following that
establish or govern the amount of Dividends, redemptions, purchases, payments,
distributions or other transfers of property that can be made by such RIC to or
for the benefit of any holder of or in respect of any Equity Interest of such
RIC: (a) the state insurance code and other statutes and regulations applicable
to such RIC, (b) each order or decree of any Insurance Regulator applicable to
such RIC or holders of its Equity Interests and (c) each agreement between any
Insurance Regulator and such RIC or holders of its Equity Interests.

 

(b)          The definition of “EBITDA” in Section 1.1 is hereby deleted and the
following is substituted in lieu thereof:

 

 

 

 

“EBITDA” means the sum of (i) (A) an amount equal to the maximum amount of cash
Dividends (other than extraordinary or other Dividends that require the prior
consent of the applicable Insurance Regulator) that AHIC would be permitted to
declare and pay to holders of its Equity Interests pursuant to and in compliance
with the Dividend Cap applicable to AHIC, as at the date of determination, plus
(B) an amount equal to the maximum amount of cash Dividends (other than
extraordinary or other Dividends that require the prior consent of the
applicable Insurance Regulator) that HIC would be permitted to declare and pay
to holders of its Equity Interests pursuant to and in compliance with the
Dividend Cap applicable to HIC, as at the date of determination, plus (ii) for
Borrower and its Subsidiaries (other than AHIC and HIC for each determination
pursuant to this clause (ii)) on a consolidated basis, an amount equal to
Consolidated Net Income for the four fiscal quarters ended on the date of
determination, plus (A) the following to the extent deducted in calculating such
Consolidated Net Income: (1) Consolidated Interest Expenses for such period,
(2) the provision for federal, state, local and foreign income Taxes payable by
Borrower and its Subsidiaries for such period (net of the amount of any tax
refund actually received by Borrower and its Subsidiaries during such period),
(3) the amount of depreciation and amortization expense for such period,
(4) without duplication, amortization of intangible assets established for
purchase accounting under SFAS 141 Business Combination and SFAS 142 Goodwill
and Other Intangible Assets for such period, and (5) without duplication, other
expenses of Borrower and its Subsidiaries reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period, and
minus (B) all non-cash items increasing Consolidated Net Income for such period.

 

2.2           Amendment to Compliance Certificate, Exhibit D. The Compliance
Certificate is hereby amended to be in the form of Exhibit D to this Second
Amendment.

 

ARTICLE III

Conditions Precedent

 

3.1           Conditions. The effectiveness of this Second Amendment is subject
to the satisfaction of the following conditions precedent:

 

(a)          Documents. Lender shall have received the following in number of
counterparts and copies as Lender may request:

 

(i)          Second Amendment. This Second Amendment executed by Borrower, each
L/C RIC and Lender.

 

(ii)         Obligor Proceedings. Evidence that all corporate, limited liability
company and partnership proceedings of each Obligor and each other Person (other
than Lender) taken in connection with the transactions contemplated by this
Second Amendment and the other Loan Documents shall be reasonably satisfactory
in form and substance to Lender; and Lender shall have received copies of all
documents or other evidence which Lender may reasonably request in connection
with such transactions.

 

(iii)        Expenses. Reimbursement for reasonable Attorney Costs incurred
through the date hereof.

 

(iv)        Other Documents. In form and substance satisfactory to Lender, such
other documents, instruments and certificates as Lender may reasonably require
in connection with the transactions contemplated hereby.

 

 2 

 

 

(b)          No Default. No Default or Event of Default shall exist after giving
effect to this Second Amendment.

 

(c)          Representations and Warranties.

 

(i)          All of the representations and warranties contained in Article VIII
of the Credit Agreement, as amended hereby, and in the other Loan Documents
shall be true and correct on and as of the date of this Second Amendment with
the same force and effect as if such representations and warranties had been
made on and as of such date, except to the extent such representations and
warranties speak to a specific date.

 

(ii)         All of the representations and warranties contained in Article V
hereof shall be true and correct on and as of the date hereof.

 

(d)          Effectiveness. Upon satisfaction of all conditions precedent in
Section 3.1 hereof, this Second Amendment shall be effective as of December 20,
2017.

 

ARTICLE IV

Ratification

 

4.1           Ratification. The terms and provisions set forth in this Second
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Second Amendment, the terms and provisions of the Credit Agreement and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect. Each Obligor (a) agrees that the Credit Agreement, as amended
hereby, and the other Loan Documents to which it is a party or subject shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms and (b) ratifies and affirms its obligations under each Loan
Document to which it is a party.

 

ARTICLE V

Representations and Warranties

 

5.1           Representations and Warranties of all Obligors. Each Obligor
hereby represents and warrants to Lender that (a) the execution, delivery and
performance of this Second Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of such Obligor and will not violate any
organizational document of such Obligor, (b) the representations and warranties
contained in the Credit Agreement, as amended hereby, and each other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof, except to the extent such representations and warranties
speak to a specific date, (c) no Default or Event of Default exists either
before or shall exist after giving effect to this Second Amendment, and (d) such
Obligor is in full compliance with all covenants and agreements contained in the
Credit Agreement, as amended hereby, and the other Loan Documents to which it is
a party or it or its property is subject.

 

 3 

 

 

 

ARTICLE VI

Miscellaneous

 

6.1           Reference to Credit Agreement. Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement, as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement
shall mean a reference to the Credit Agreement as amended hereby.

 

6.2           Severability. The provisions of this Second Amendment are intended
to be severable. If for any reason any provision of this Second Amendment shall
be held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

6.3           Counterparts. This Second Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Second Amendment by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Second Amendment by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Second Amendment.

 

6.4           GOVERNING LAW. THIS SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
TEXAS. THE LOAN DOCUMENTS ARE PERFORMABLE IN SAN ANTONIO, BEXAR COUNTY, TEXAS,
AND BORROWER, EACH L/C RIC AND LENDER WAIVE THE RIGHT TO BE SUED ELSEWHERE.
BORROWER, EACH L/C RIC AND LENDER AGREE THAT THE STATE AND FEDERAL COURTS OF
TEXAS LOCATED IN SAN ANTONIO, TEXAS SHALL HAVE JURISDICTION OVER PROCEEDINGS IN
CONNECTION WITH THIS SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS.

 

6.5           ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

 4 

 

 

Executed as of the date first written above.

 

BORROWER: HALLMARK FINANCIAL SERVICES, INC.,   a Nevada corporation

 

  By:       Jeffrey R. Passmore     Senior Vice President

 

L/C RICs: AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS, a Texas insurance
corporation

 

  By:       Jeffrey R. Passmore     Chief Financial Officer

 

  HALLMARK INSURANCE COMPANY (formerly known as Phoenix Indemnity Insurance
Company), an   Arizona insurance corporation

 

  By:       Jeffrey R. Passmore     Chief Financial Officer

 

Second Amendment to Second Restated Credit Agreement - Signature Page



 

 

LENDER: FROST BANK, a Texas state bank

 

  By:       Jerry Colwell     Senior Vice President

 

Second Amendment to Second Restated Credit Agreement - Signature Page



